DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered. The RCE follow: 
					Summary
The response and amendment filed on Nov. 09, 2020 have been acknowledged. Claims 24 and 33 have been canceled. New claims 41-44 have been added. Claims 19-23, 25-32 and 34-44 are pending. 
   			  Election/Restriction
Applicant’s election of species of SEQ ID NO: 49 in the reply filed on 11/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-22, 25-31, 34-42 read on the elected SEQ ID NO: 49 are considered. 
		          Sequence requirement
This application contains sequence disclosures on Fig. 3B, 4C, 4D, 5C, Figs. 23, 38, 39, 41 that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully both these requirements in the time period set forth in this office action will be held non-responsive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 19-22, 25-31, 34-38 and 43-44 are rejected under 35 U.S.C. 102 ((a) (1)) as being anticipated by WO 2015/183969A1) to Mascola et al.
In the response, Applicants traverse the rejection and submit that the Office misunderstood the HA structure based on an incorrect reading of the numbering in Figure 1A of Ni. The head the region is located in HA1 and the Helix A is located at the end of C-terminal of stem in HA2, the linker does not include the addition of amino acid residues that extended the length of helix A in the helix A in the stem region. Therefore, the independent claims 19 and 28 from which the remaining claims depend recite: "the Length of helix A in the stem region of the HA protein is extended by the addition of amino acidPage 8 of 11.” This subject matter is not taught by the cited reference. 
Applicants’ argument has been respectfully considered; however it is not found persuasive although the orientation of the HA helixes was not interpreted right in the previous office action, this does not change the actual structure of the nanoparticle made by the HA-SS ferritin or other inserted fusion peptide plus a linker connected to the helix A of the HA SS molecule in the place originally by the variable immunodominant head of HA without the completely deleted mutation. 
The claimed subject matter is directed to nanoparticle is directed to a stabilized influenza hemagglutinin stem trimer comprising a fusion protein or a fusion protein and a method for making or using the same, wherein the fusion protein comprising the monomeric subunit protein joined to an influenza virus hemagglutinin (HA) protein that is missing at least 95% of the amino acid sequence of the head region via C terminus via a linker connected to the helix A in the stem region, wherein the HA protein is extended by the addition of amino acid residues, thereby improving the stability of the fusion protein. 
It is understood now that the helix A is not genetically located at the N-terminus of the stem region of the HA2, but physically near the N-Cap region of the Stem region of HA1 by its stereo structure and is genetically located at the C-terminus of HA2 stem region as evidenced by Ni et al. (Biochemistry 2014, Vo. 53, pp. 846-854, see Figs. 1-6) and Benton et al. (PNAS, Oct. 2018, Vol. 115, No. 40, pp. 10112-10117, Please see Figs. 1-3).
The cited reference teaches that a novel nanoparticle (np)-based vaccine that presents influenza HA fusion protein antigens on their surface, wherein said influenza fusion protein antigen is made by at least one monomeric subunit of ferritin or other peptide joined to the C terminus of the stem region HA2 of hemagglutinin 1 (HA1) and HA2 of an influenza virus via a linker with at least 3 amino acid residues, wherein the Helix A is located via a linker GSC.  The cited reference further describes such novel nanoparticle-based vaccine consisting of at least one novel HA stabilized stem (SS) without the variable immunodominant head region or receptor-binding domain (residues HAA 51-277, H3 numbering) with a GSG linker and genetically fused to the surface of nanoparticles. HA ectodomain trimer and all trimeric HA-SS designs were each generated with C-terminal transmembrane and cytoplasmic residues (HA2 (175-220) (H3 numbering) residues replaced with a short linker, T4 foldon, thrombin cleavage site or a His tag. These disclosure meet the limitation of claims 19, 28 25, 26, 34, 35, 37 as it teaches the following structure limitations: 1). the immunodominant head region or receptor-binding domain is removed and 2). A linker is added to extended the helix A located at the C-Terminus of the HA stem by helix A, and then genetically fused to the surface of the nanoparticle of ferritin, wherein the detail descriptions are evidenced by  
Regarding the limitations cited in claims 20-22 and 30-31, which describe that the cited reference also teaches in order to increase trimer stability in the second generation of such HA-SS structure, the inventors replaced HA2 residues 66-85 at the membrane-distal region of the HA-SS with a thermostable HIV-1 gp41 trimerization domain in which the inner heptad repeat 1 (HR1) helices are structurally complementary with the inner C helices of the HA stem. Connecting gp41 and HA-SS necessitated circular permutation of gp41 helices HR1 and HR2, which were reversed in order and reconnected with a glycine -rich linker (Figure 1). To insert the six-helix bundle of the post-fusion form of HIV-1 gp41 into Gen2 HA-SS, residues 28-32 (residues 573-577, HXBc2 numbering) from the three inner helices of gp41 were superimposed onto HA inner helix residues HA2 81-85 (from PDB ID 1RU7) with a root mean square deviation (RMSD) of 1.41 A for 15 Ca atoms. HA2 residues 66-85 were replaced with the gp41 heptad repeat (HR) 2 helix (residues 628-654, HXBc2 numbering) followed by a six-residue glycine rich linker (NGTGGG) containing the sequon for an N-linked glycosylation site and the gp41 HR1 helix (residues 548-577). HR1 was designed to be in frame with helix C of HA2 to generate a long central chimeric helix. Efforts to stabilize the membrane distal portion of the F' region through the addition of salt bridges, shortening loops and reducing its hydrophobicity did not improve the trimerization or antigenicity of the Gen2 HA-SS design. Expression of Gen2 HA-SS resulted in 29% trimerization. 
As described above, the limitation described by claims 20, 21, 22, 25, 26, 27, 28, 29, 30, 34, 35, 36, 37 are met as evidenced by the disclosure of Ni et al. for the stem size of more than 20 amino acid residues (Fig.1 of Ni et al.) and Kanekiyo  et al.(Figs 1 and Section of METHODS). 
The cited reference also teaches a method to improve trimerization in the third generation upon the gp41 peptide is used for making the HA-SS nanoparticle, such that a 44-residue portion of the HA1 F' region in the stem region with irregular secondary structure was removed, and the inner helix C of HA-SS was truncated by six residues 
Regarding claim 38, the cited reference at example 3 also teaches various measures of vaccine efficacy for the invented ferritin nanoparticles fused to the HA constructs of (Hl-SS-np or HI-SS-np’ vaccine) or other nanoparticle(s) made by other bridge protein and linker in mice and ferrets. Therefore, the cited reference also teaches claim 38. 
Taken together, the cited reference anticipate claims 19-22, 25-31, 34-38 and 43-44.
Claims19-22, 25-31, 34-38 and 43-44 are rejected under 35 U.S.C. 102 ((a) (1)) as being anticipated by Kanekiyo  et al. (Nature, 2013,  Nature 2013, 499, 102-106 ). 
Kanekiyo et al. teach method forming a viral haemagglutinin was genetically fused to ferritin that naturally forms nanoparticles composed of 24 identical polypeptides that are able to present influenza hemagglutinin (HA) stabilized stem antigens (HA-SS-np), wherein the HA-SS genetically clinked to the ferritin polypeptides is the HA with all head region of the receptor binding domain removed. The HA–ferritin fusion gene was generated by fusing the ectodomain of stem in HA2 (residues HA1 1–HA2 174, H3 numbering system) to H. pylori ferritin (residues 5-167) with a Ser-Gly-Gly linker at the C-terminus wherein the Helix A is located inherently as evidenced by Ni et al. (Biochemistry 2014, Vo. 53, pp. 846-854, see Figs. 1-6) and Benton et al. (PNAS, Oct. 
Kanekiyo  et al. also teach that mice were immunized intramuscularly twice with 0.17 mg (Fig. 2a and b) or 1.67 mg (Fig. 2d) of HA-nanoparticles (HA amount) or matched amount of TIV with or without Ribi adjuvant system (Sigma) or with MF59 (Novartis) at a 3-week interval. Ferrets were immunized intramuscularly with 2.5 mg of HA-nanoparticles or 7.5 mg of TIV with Ribi at weeks 0 and 4. H1N1 virus challenge was performed 5 weeks after the last immunization with 106.5 50% egg infectious dose (EID50) of 2007 Bris virus via intranasal inoculation, which induce an immune response against the challenge the H1N1 virus.
Kanekiyo et al. also teach that the HA–ferritin fusion genes were generated by fusing the ectodomain of HAs (residuesHA1 1–HA2 174,H3 numbering) from 1999NC, 2009 CA,H3 2009 Perth and B 2006 Florida to H. pylori ferritin (residues 5–167) with a Ser-Gly-Gly linker. Transmembrane and soluble forms of 1999 NC DStem8 and DRBS23 HA mutants were generated by introducing an N-linked glycosylation site at residues HA2 45 (I45N/G47T) and HA1 190 (R192T), respectively. The soluble form of 2007 Bris DRBS HA mutant was generated by introducing an N linked glycosylation site at the same site. All genes were then cloned into mammalian expression vectors for efficient expression. This disclosure anticipates claims 43-44. 
Therefore, the cited reference by Kanekiyo  et al. anticipates claims 19-22, 25-31, 34-38 and 43-44.
Claims 19-22, 25-31, 34-38 and 43-44 are rejected under 35 U.S.C. 102 ((a) (2)) as being anticipated by US Patent No 9,441,019B2 or WO 2013/044203 both to Nabel et al. (Citations are based on US patent). 
Nabel et al. in both (019B2 or “WO203” ) teach a nanoparticle of ferrintin or Gp41 to present the stabilized HA stem antigen trimers, The stabilized HA-SS monomer is designed with following structures (See Fig. 18 and its legend). In particular the example 1shows the six iterative cycles of structure-based design (Genl-Gen6) used to produce the HA stabilized- stem (HA-SS) immunogens that lack immunodominant head domain. The inventors therefore used iterative structure-based design to develop HA of H1 and H3 of group II influenza virus to construct a stabilized-stem (HA-SS) glycoproteins, which lack the immunodominant HA head region (Figure 1, See the Design of HA Stabilized Stem 
Furthermore, the cited reference also teach how they modified the amino acid residues of the stem region of the H2, therefore, the form more stable  ionic interaction of the HA protein with the ferritin or gp41 nanoparticle. For example, it describes the followings in the example how to increase the stability and interaction of the exposing antigen of the stem onto the surface of the nanoparticles. What the inventor did is to replace gp41 with a short glycine -rich linker (Figure la) to increase the percentage of the HA stem on the immunogen surface (Figure lb). The gp41 replacement was carried out in two contexts, a Gen5 HA-SS, which retained the Gen4 stabilized-stem region, and a Gen 6 HA-SS, in which an internal salt bridge comprising Lys51-Glul03 (HA2, H3 numbering) was replaced by a nearly isosteric Met-Leu hydrophobic pair (Gen6 HA-SS, Figure lc). The Gen5 HA-SS was created by completely removing the gp41 trimerization domain, connecting HA2 residues 58-93 with a GSGGSG loop and introducing the HA2 mutations Y94D and N95L. To design Gen6 HA-SS, five mutations were initially created to stabilize the inner core of the HA stem HA2: K51M, E103L, E105Q, R106W, and D109L (referred to as Gen6' HA-SS). Trimerization and recognition by HA stem antibodies were preserved for all three immunogens (Figure la). The intermediate version of Gen6 HA-SS (Example 1 and Fig. 1  & Fig. 18)
The cited reference also teaches that to evaluate Hl-SS-np vaccine efficacy the inventors immunized mice and ferrets using the Sigma Adjuvant System (SAS) as SAS has been reported to induce HA responses similar to MF59, another squalene-based adjuvant approved for use in humans (Example 10), 
Therefore, the cited references anticipate claims 19-22, 25-31, 34-38 and 43-44. 
                                Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Withdrawn) The rejection of Claims 39-40 under 35 U.S.C.12(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention has been removed.
Claims 19 , 28 and 38 recites the limitations of “the missing sequence “  "the amino acid sequence of the head region”, “the length of helix A” and “the stem region" in claimed helix A, or HA are not clearly defined.  There is insufficient antecedent basis for this limitation in the claim. As there is no” the amino acid sequence of the head region”,  “the helix A” and “the stem region” were described, please specify which length or stem region is referred prior to these citations in the claim.  
Claims 20 and 29 recites the limitation "the linter-helix loop” " in claimed helix A, or HA.  There is insufficient antecedent basis for this limitation in the claim. As there is no “inter-helix loop” was described prior to this citation, please specify which length or stem region is referred in the claim. 
The reason for the rejection due to the influenza viruses have more than one HA regions and more than stem regions. Please clarify which sequence and which HA and Stem region is intended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648